FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


ROCIO BRENDA HENRIQUEZ-RIVAS,             No. 09-71571
                     Petitioner,
                                           Agency No.
                 v.                       A098-660-718

ERIC H. HOLDER, JR., Attorney
General,                                   OPINION
                        Respondent.


        On Petition for Review of an Order of the
            Board of Immigration Appeals

            Argued and Submitted En Banc
       March 20, 2012—San Francisco, California

                Filed February 13, 2013

 Before: Alex Kozinski, Chief Judge, Stephen Reinhardt,
 Susan P. Graber, M. Margaret McKeown, Kim McLane
Wardlaw, Raymond C. Fisher, Richard A. Paez, Marsha S.
Berzon, Jay S. Bybee, Carlos T. Bea, and N. Randy Smith,
                     Circuit Judges.

               Opinion by Judge Bea;
           Concurrence by Judge McKeown;
           Dissent by Chief Judge Kozinski
2                HENRIQUEZ-RIVAS V. HOLDER

                           SUMMARY*


                           Immigration

   The en banc court granted a petition for review of the
Board of Immigration Appeals’ denial of asylum to a native
and citizen of El Salvador who claimed a fear of persecution
on account of her membership in a social group as a person
who testified in a criminal trial against members of a gang
who killed her father.

     The court held that in denying Henriquez-Rivas asylum
because of a lack of “social visibility,” the Board failed to
follow its own precedent on social group membership as
stated in Matter of C-A-, 23 I. & N. Dec. 951 (BIA 2006), and
its progeny.

    The court clarified the Board’s “social visibility” and
“particularity” criteria for social group membership without
reaching the ultimate question of whether the criteria
themselves were valid. The court explained that the “social
visibility” requirement does not require “on-sight” social
visibility, rather the key is whether the social groups are
“understood by others to constitute social groups.” The court
also explained that the particularity requirement considers
whether a group “can accurately be described in a manner
sufficiently distinct that the group would be recognized, in the
society in question, as a discrete class of persons.”




  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
                HENRIQUEZ-RIVAS V. HOLDER                      3

    The court noted that the Board has not clearly specified
whose perspectives are most indicative of society’s
perception of a particular social group, but the court left it to
the Board to address this issue in the first instance. The court
observed that the perception of the persecutors may matter
the most, and that evidence of perceptions in society as a
whole is not the exclusive means of demonstrating social
visibility.

   The court held that to the extent that Santos-Lemus v.
Mukasey, 542 F.3d 738 (9th Cir. 2008), Ramos-Lopez v.
Holder, 563 F.3d 855 (9th Cir. 2009), and related cases
mischaracterized the “social visibility” requirement by
requiring “on-sight” visibility, they are no longer good law.
The court also held that to the extent that Soriano v. Holder,
569 F.3d 1162, 1166 (9th Cir. 2009) and Velasco-Cervantes
v. Holder, 593 F.3d 975, 978 (9th Cir. 2010) make
considerations of diversity of lifestyle and origin the sine qua
non of “particularity” analysis, they are overruled.

    Judge McKeown concurred in the result and the opinion,
except to the extent the majority counsels that the perception
of the persecutor “may matter the most” in analyzing social
visibility or claims that the persecutor’s view is “potentially
dispositive” of the question.

     Dissenting, Chief Judge Kozinski, joined by Judge Bybee,
noted that the Supreme Court has admonished this court that
it is the Board who must decide whether a petitioner is a
member of a particular social group for purposes of asylum.
Judge Kozinski wrote that the majority engaged in a good
deal of first viewing, and in doing so deepened a circuit
conflict on an issue where national uniformity is vital, and
sowed uncertainty into our circuit law where previously there
4              HENRIQUEZ-RIVAS V. HOLDER

was clarity. Chief Judge Kozinski would vacate the order
taking the case en banc as improvidently granted and reinstate
the three-judge panel’s disposition.


                        COUNSEL

Saad Ahmad (argued), Fremont, California, for Petitioner.

Walter Manning Evans (argued), Jeffrey Lawrence Menkin,
United States Department of Justice, Civil Division/Office of
Immigration Litigation, Washington, D.C., for Respondent.

Kannon K. Shanmugam (argued), Williams & Connolly LLP,
Washington, D.C., for amicus curiae Center for Gender &
Refugee Studies.


                         OPINION

BEA, Circuit Judge:

    Rocio Brenda Henriquez-Rivas petitions for review of a
decision of the Board of Immigration Appeals (“BIA”)
sustaining the government’s appeal of an Immigration
Judge’s (“IJ”) grant of asylum, and denying her applications
for withholding of removal and protection under the
Convention Against Torture. Henriquez-Rivas claims she is
entitled to asylum because, as a person who testified in a
criminal trial against members of a gang who killed her father
in El Salvador, she is a member of a particular social group,
on account of which she faces a well-founded fear of
persecution if she were to return to El Salvador. For the
reasons discussed below, we find that the BIA misapplied its
               HENRIQUEZ-RIVAS V. HOLDER                      5

own precedent in holding that witnesses who testify against
gang members may not constitute a particular social group
due to a lack of social visibility. Accordingly, we grant
Henriquez-Rivas’ petition for review and remand to the BIA
for further proceedings.

I. Statutory Framework

    Under the Immigration and Naturalization Act (“INA”),
the Attorney General may grant asylum to a “refugee.”
8 U.S.C. § 1158(b)(1)(A). To qualify as a refugee, an alien
must prove that he is unwilling or unable to return to his
country of origin “because of persecution or a well-founded
fear of persecution on account of race, religion, nationality,
membership in a particular social group, or political opinion.”
8 U.S.C. § 1101(a)(42). “An applicant alleging past
persecution has the burden of establishing that (1) his
treatment rises to the level of persecution; (2) the persecution
was on account of one or more protected grounds; and (3) the
persecution was committed by the government, or by forces
that the government was unable or unwilling to control.”
Baghdasaryan v. Holder, 592 F.3d 1018, 1023 (9th Cir.
2010).

    “If past persecution is established, a rebuttable
presumption of a well-founded fear arises, 8 C.F.R.
§ 208.13(b)(1), and the burden shifts to the government to
demonstrate that there has been a fundamental change in
circumstances such that the applicant no longer has a well-
founded fear.” Tawadrus v. Ashcroft, 364 F.3d 1099, 1103
(9th Cir. 2004) (internal quotation marks omitted).

   The term “particular social group” is ambiguous.
Donchev v. Mukasey, 553 F.3d 1206, 1215 (9th Cir. 2009).
6              HENRIQUEZ-RIVAS V. HOLDER

The BIA first interpreted the term “particular social group” in
Matter of Acosta, 19 I. & N. Dec. 211 (BIA 1985), overruled
on other grounds by Matter of Mogharrabi, 19 I. & N. Dec.
439 (BIA 1987). In Acosta, the alien argued that he was a
member of a particular social group comprising members of
a taxi driver cooperative in El Salvador. 19 I. & N. Dec. at
232. The BIA defined a “particular social group” as follows:

       [W]e interpret the phrase “persecution on
       account of membership in a particular social
       group” to mean persecution that is directed
       toward an individual who is a member of a
       group of persons all of whom share a
       common, immutable characteristic. The
       shared characteristic might be an innate one
       such as sex, color, or kinship ties, or in some
       circumstances it might be a shared past
       experience such as former military leadership
       or land ownership. The particular kind of
       group characteristic that will qualify under
       this construction remains to be determined on
       a case-by-case basis. However, whatever the
       common characteristic that defines the group,
       it must be one that the members of the group
       either cannot change, or should not be
       required to change because it is fundamental
       to their individual identities or consciences.

Id. at 233. Applying that definition in Acosta, the BIA
rejected the alien’s arguments because the identifying
characteristic of the group (working as a taxi driver) was not
immutable. Taxi drivers could change jobs at any time. Id.
at 234.
                    HENRIQUEZ-RIVAS V. HOLDER                          7

    In the years following Acosta, the BIA found that each of
the following were members of a particular social group:
former members of the Salvadoran national police;1
homosexuals in Cuba who were forced to register with the
government;2 young female members of a tribe in Togo who
had not undergone female genital mutilation and were
opposed to the practice;3 and Filipinos of mixed Filipino-
Chinese ancestry.4

    We adopted the Acosta definition of “particular social
group” in Hernandez-Montiel v. INS, 225 F.3d 1084, 1092–93
(9th Cir. 2000), overruled on other grounds by Thomas v.
Gonzales, 409 F.3d 1177 (9th Cir. 2005) (en banc).5 In
Hernandez-Montiel, we held that a particular social group “is
one united by a voluntary association, including a former
association, or by an innate characteristic that is so
fundamental to the identities or consciences of its members
that members either cannot or should not be required to


 1
   Matter of Fuentes, 19 I. & N. Dec. 658, 662 (BIA 1988) (noting that,
unlike the taxi drivers in Acosta who would have been persecuted only if
they continued being taxi drivers who would not cooperate with the
persecutors, being a former member of the police was a part of
respondent’s past, and was thus an “immutable characteristic, as it [was]
one beyond the capacity of the respondent to change”).
 2
      Matter of Toboso-Alfonso, 20 I. & N. Dec. 819, 822 (BIA 1990).
 3
      In re Kasinga, 21 I. & N. Dec. 357, 366 (BIA 1996).
 4
      In re V-T-S-, 21 I. & N. Dec. 792, 798 (BIA 1997) (en banc).
  5
    Prior to Hernandez-Montiel, we used different criteria to determine
particular social groups. In Sanchez-Trujillo v. INS, 801 F.2d 1571, 1576
(9th Cir. 1986), for instance, we held that particular social groups were
defined by voluntary associational relationships.
8              HENRIQUEZ-RIVAS V. HOLDER

change it.” Id. at 1093 (emphasis in original). Applying that
framework to the facts of Hernandez-Montiel, we held that
male homosexuals with female sexual identities qualified as
a particular social group because they shared an immutable
characteristic “so fundamental to one’s identity that a person
should not be required to abandon [it].” Id. at 1093–94.

    In 2006, the BIA refined the Acosta standard by stating
that an asylum applicant must also demonstrate that his
proposed particular social group has “social visibility” and
“particularity.” Matter of C-A-, 23 I. & N. Dec. 951, 957,
960 (BIA 2006). In C-A-, the BIA held that a group of
“noncriminal drug informants working against the
[Colombian] Cali drug cartel” was not a particular social
group because the group did not have “social visibility” or
“particularity.” Id. at 961. The BIA stated that, in so
holding, it was not departing from its prior precedent: “[W]e
continue to adhere to the Acosta formulation.” Id. at 956.

    In C-A-, the BIA discussed some groups that are
“understood by others to constitute social groups,” id. at 959,
and other groups that are “highly visible and recognizable by
others in the country in question,” id. at 960. The BIA
rejected the proposed social group in C-A-, noting that “the
very nature of the conduct at issue is such that it is generally
out of the public view.” Id. at 960. The BIA said that
“[r]ecognizability or visibility is limited to those informants
who are discovered because they appear as witnesses or
otherwise come to the attention of cartel members.” Id.

    BIA cases following C-A- further elaborated the meaning
of the additional criteria of “social visibility” and
“particularity.” In Matter of S-E-G-, the petitioners were
three siblings from El Salvador who were threatened by Mara
                HENRIQUEZ-RIVAS V. HOLDER                       9

Salvatrucha (“MS-13”) gang members after refusing gang
recruitment attempts. 24 I. & N. Dec. 579, 579–80 (BIA
2008). The BIA affirmed the IJ’s denial of asylum, finding
that the proposed social group of “Salvadoran youth who
have been subjected to recruitment efforts by MS-13 and who
have rejected or resisted membership in the gang based on
their own personal, moral, and religious opposition to the
gang’s values and activities” did not have “particularity” or
“social visibility.” Id. at 581, 583. The group lacked
“particularity” because the category was too “amorphous”
and the group membership was not easily definable. Id. at
584–85. The group was also not “socially visible”: “There is
little in the background evidence of record to indicate that
Salvadoran youth who are recruited by gangs but refuse to
join . . . would be ‘perceived as a group’ by society . . . .” Id.
at 587; see also Matter of E-A-G-, 24 I. & N. Dec. 591, 594
(BIA 2008) (reversing IJ’s grant of asylum after defining
“social visibility” in terms of “social perception”:
“respondent does not allege that he possesses any
characteristics that would cause others in Honduran society
to recognize him as one who has refused gang recruitment”).

    Following C-A- and subsequent BIA cases, we have
applied the “social visibility” requirement as one of general
social “perception” rather than of on-sight visibility. In
Santos-Lemus v. Mukasey, we concluded that the proposed
group of “young men in El Salvador resisting gang violence”
was not socially visible; there was no evidence that the
petitioner would be “perceived . . . to be a member of any
kind of anti-gang group.” 542 F.3d 738, 745–46 (9th Cir.
2008) (emphasis added). We similarly held in Ramos-Lopez
v. Holder that Honduran men who resisted recruitment into
the MS-13 were not “socially visible” because there was no
10             HENRIQUEZ-RIVAS V. HOLDER

evidence that they were “generally visible to society.”
563 F.3d 855, 862 (9th Cir. 2009).

    Most circuits have accepted the BIA’s “social visibility”
and “particularity” criteria. See, e.g., Gaitan v. Holder,
671 F.3d 678, 681–82 (8th Cir. 2012); Rivera-Barrientos v.
Holder, 666 F.3d 641, 649–52 (10th Cir. 2012); Scatambuli
v. Holder, 558 F.3d 53, 59–60 (1st Cir. 2009). But the Third
and Seventh Circuits have rejected “social visibility” as an
unreasonable interpretation of the ambiguous statutory term.
See Valdiviezo-Galdamez v. Att’y Gen., 663 F.3d 582, 606–07
(3d Cir. 2011); Gatimi v. Holder, 578 F.3d 611, 615–16 (7th
Cir. 2009). The Third Circuit also rejected “particularity” as
merely a “different articulation[] of the [‘social visibility’]
concept.” Valdiviezo-Galdamez, 663 F.3d at 608.

II. Factual Background and Proceedings Below

    With this framework in mind, we turn now to the facts of
the case. Rocio Brenda Henriquez-Rivas is a native and
citizen of El Salvador. In 1998, when Henriquez-Rivas was
twelve years old, her father was murdered by four members
of the M-18 street gang. Two of the men were known as
“Chimbera” and “Popo.” Henriquez-Rivas saw the men enter
her house and assault her father. They told her father to ask
for forgiveness, which he did. Thinking the men were going
to attack her, Henriquez-Rivas fled. As she was running
away from the house, Henriquez-Rivas heard four gun shots.
She did not see who fired the gun, but her sister Mirabel told
her that Chimbera shot her father. When the police arrived,
they told Henriquez-Rivas that her father was dead.

   Henriquez-Rivas identified two of the suspects in a lineup
behind protective glass. She also testified against them in
               HENRIQUEZ-RIVAS V. HOLDER                   11

court. Both Chimbera and Popo were present in court while
Henriquez-Rivas testified, and both were convicted.
Chimbera was sentenced to 7 years in prison because he was
a minor and Popo was sentenced to 25 to 30 years in prison.

    After her father’s death, Henriquez-Rivas lived with her
half-sister, Olga. In 2000, when Henriquez-Rivas returned to
her father’s house to get some paperwork, a man by the name
of Julio told her not to return to the house. Julio explained
that some men had been at her house and mentioned to Julio
that they killed her father at the direction of someone else.

    At her asylum hearing, Henriquez-Rivas testified that her
family members saw Chimbera, who had been released from
prison, about two times between 1999 and 2004. In 1999,
one of Henriquez-Rivas’ sisters saw Chimbera a block from
her house and called the police. The police arrived and
arrested Chimbera. Another time, Mirabel, Henriquez-Rivas’
younger sister who also witnessed the murder, saw Chimbera
on the bus working as a fare collector. Chimbera saw
Mirabel and stared at her. For this reason, Mirabel later came
to the United States. Henriquez-Rivas did not personally
encounter Chimbera.

    In 2005, a man came to Henriquez-Rivas’ school and
asked if anyone knew “Rocio Henriquez.” She thought it was
strange that the man would ask for her, so she denied
knowing a Rocio Henriquez. Henriquez-Rivas then decided
to leave El Salvador. She believed that if she remained in El
Salvador the gang members would harm her for testifying
against them and because they were required to pay
restitution to her family. After Henriquez-Rivas left for the
United States, she learned that Chimbera had come to her
town asking for her.
12             HENRIQUEZ-RIVAS V. HOLDER

    Henriquez-Rivas entered the United States, without
inspection, on January 16, 2006. The Department of
Homeland Security initiated removal proceedings against her
on the ground that she was “an alien present in the United
States without being admitted or paroled.” 8 U.S.C.
§ 1182(a)(6)(A)(I). She conceded removability, and filed an
application for asylum, withholding of removal, and
protection under the Convention Against Torture.

     After a hearing, the IJ found Henriquez-Rivas’ testimony
credible. The IJ concluded that Henriquez-Rivas did not
establish she was persecuted on account of political opinion,
but concluded that Henriquez-Rivas did establish she was a
member of the particular social group of “people testifying
against or otherwise oppos[ing] gang members.” The IJ
found she had suffered past persecution in El Salvador
because her father was murdered, the gang members tried to
kill her when they killed her father, and she was threatened by
gang members after testifying against them in court. The IJ
also concluded that Henriquez-Rivas had established a well-
founded fear of future persecution, as there was “a reasonable
possibility of suffering such persecution [if] she were to
return to El Salvador.” The IJ further found that the
Salvadoran government is unable to control gang violence,
that the government did not prove changed country
conditions, and that internal relocation would not be
reasonable. The IJ granted asylum on that basis.

    The BIA reversed the IJ’s decision. The BIA reversed the
determination that the group of “people testifying against or
otherwise [opposing] gang members” constitutes a particular
social group. The BIA concluded that the proposed group
lacked the requisite “social visibility” to qualify as a
particular social group. Henriquez-Rivas petitioned for
               HENRIQUEZ-RIVAS V. HOLDER                   13

review. A three-judge panel of our court initially denied
Henriquez-Rivas’ petition for review. We granted rehearing
en banc.

III.   Standards of Review

    We review questions of law de novo. Santos-Lemus,
542 F.3d at 742. We review the BIA’s factual findings for
substantial evidence. Id. The BIA’s construction of
ambiguous statutory terms in the INA through case-by-case
adjudication is entitled to deference under Chevron U.S.A.,
Inc. v. Natural Resources Defense Council, Inc., 467 U.S.
837, 844 (1984). INS v. Aguirre-Aguirre, 526 U.S. 415, 425
(1999). If the BIA’s construction is reasonable, we must
accept that construction under Chevron, even if we believe
the agency’s reading is not the best statutory interpretation.
See Nat’l Cable & Telecomms. Ass’n v. Brand X Internet
Servs., 545 U.S. 967, 980 (2005). The standard of review is
not necessarily “more searching” if the BIA’s decision
represents a change from prior agency policy. FCC v. Fox
Television Stations, Inc., 556 U.S. 502, 514 (2009).

IV.    Discussion

                             A.

    Much of the inter-circuit disagreement over the “social
visibility” requirement relates to an ambiguity in the BIA’s
use of the term. Does it mean that the proposed particular
social group is “understood by others to constitute [a] social
group[]”? C-A-, 23 I. & N. Dec. at 959 (emphasis added).
Or, does it mean a bystander can literally see the difference
that makes that person a member of the group (so-called “on-
sight” or ocular visibility)? Cf. In re A-M-E- & J-G-U-, 24 I.
14             HENRIQUEZ-RIVAS V. HOLDER

& N. Dec. 69, 74 (BIA 2007) (citing C-A-, 23 I. & N. Dec. at
956) (in denying particular social group status to the proposed
group “affluent Guatemalans,” the BIA stated that “the shared
characteristic of the group should generally be recognizable
by others in the community”) (emphasis added). As Judge
Posner stated when writing for the Seventh Circuit in Gatimi:

       If you are a member of a group that has been
       targeted for assassination or torture or some
       other mode of persecution, you will take pains
       to avoid being socially visible; and to the
       extent that the members of the target group
       are successful in remaining invisible, they will
       not be “seen” by other people in the society
       “as a segment of the population.”

578 F.3d at 615. The Third Circuit similarly criticized any
notion that “social visibility” was limited to persons who
could be identified as members of a group just by their
appearance:

           Here, the government contends that
       “social visibility” does not mean on-sight
       visibility. Rather, we are told that “social
       visibility” is a means to discern the necessary
       element of group perceptibility, i.e., the
       existence of a unifying characteristic that
       makes the members understood by others in
       society to constitute a social group or
       recognized as a discrete group in society. We
       have a hard time understanding why the
       government’s definition does not mean “on-
       sight visibility,” and we join the Court of
       Appeals for the Seventh Circuit in wondering
                 HENRIQUEZ-RIVAS V. HOLDER                          15

        “even-whether [the BIA] understands the
        difference.”

Valdiviezo-Galdamez, 663 F.3d at 606–07 (alteration in
original) (footnote omitted).

    We agree that a requirement of “on-sight” visibility would
be inconsistent with previous BIA decisions and likely
impermissible under the statute. However, we do not read
C-A- and subsequent cases to require “on-sight” visibility. To
be sure, it is difficult to articulate precisely what the BIA
meant by “social visibility” in C-A-. The BIA’s elaboration
in case-by-case adjudication subsequent to C-A- is somewhat
inconsistent, as discussed below. But an “on-sight” visibility
requirement would not make sense when coupled with the
discussion in C-A- of previous BIA decisions. See C-A-, 23
I. & N. Dec. at 959–60.6 Referencing Acosta’s examples of
“former military leadership or land ownership” during its
discussion of “social visibility,” the BIA called them “easily
recognizable traits.” Id. Those traits would not be “easily
recognizable” if the “social visibility” criterion required “on-
sight” visibility, since former military officers do not always
wear epaulets, nor do landowners wear T-shirts mapping their
holdings. Instead, the key in these older BIA cases, as well
as in C-A-, is whether the social groups are “understood by
others to constitute social groups.” Id. at 959 (emphasis
added).




 6
   Registered homosexuals in Cuba would not necessarily be recognized
as such walking down the street. See Toboso-Alfonso, 20 I. & N. Dec. at
822. Former members of the Salvadoran national police would similarly
not be recognizable “on-sight.” See Fuentes, 19 I. & N. Dec. at 662.
16                HENRIQUEZ-RIVAS V. HOLDER

    Further, the statement in C-A- that “the very nature of the
conduct at issue is such that it is generally out of the public
view” should be understood in the context of societal
understanding, not “on-sight” visibility. Id. at 960. It is true
that informants against criminal cartels generally take pains
to stay out of the public view. Those informants who are
discovered, however, are socially visible under C-A-:
“Recognizability or visibility is limited to those informants
who are discovered because they appear as witnesses or
otherwise come to the attention of cartel members.” Id. Thus,
anti-cartel informants, who might not be recognizable on-
sight as members of that group, would be socially
visible—particularly to revenge-seeking cartel members—if
their identity were discovered because they testified in court,
as Henriquez-Rivas did here.7

    Subsequent BIA cases do not interpret C-A- as imposing
an “on-sight” visibility requirement. See S-E-G-, 24 I. & N.
Dec. at 587 (asking whether the proposed social group of
Salvadoran youth who had resisted recruitment efforts from
the MS-13 gang would be “perceived as a group” by society);
E-A-G-, 24 I. & N. Dec. at 594 (considering whether society
would recognize respondent, a Honduran youth, as having
resisted gang recruitment after defining “social visibility” as




 7
   We emphasize that to render C-A-’s statements consistent with a proper
understanding of “social visibility,” the requirement that an applicant’s
conduct has “come to the attention of” his persecutors must not be
construed to exclude all conduct that occurs “out of the public view.” If
an applicant can demonstrate as a factual matter that he reasonably fears
persecution because some covert action that he has taken may “come to
the attention of” his persecutors, then it is irrelevant whether the action
would as a general matter not be discovered because of its covert nature.
                  HENRIQUEZ-RIVAS V. HOLDER                           17

“the extent to which members of a society perceive those with
the characteristic in question as members of a social group”).8

    Our own case law following C-A- has similarly declined
to impose an “on-sight” visibility requirement. Instead, we
have required that the shared characteristic “‘generally be
recognizable’” by other members of the community, or
evidence that members of the proposed group would be
“‘perceived as a group’ by society.” Santos-Lemus, 542 F.3d
at 746 (quoting S-E-G-, 24 I. & N. Dec. at 586–87).

    Absent a requirement of on-sight visibility, “social
visibility” as detailed in C-A- is consistent with BIA
precedent prior to C-A-. It defines “social visibility” in terms
of perception by a society, not ocular recognition. So
construed, C-A- was merely a refinement of Acosta. So long
as the “social visibility” and “particularity” criteria are
applied in a way that did not directly conflict with prior
agency precedent, we would be hard-pressed to reject the new
criteria as unreasonable under Chevron. See Marmolejo-
Campos v. Holder, 558 F.3d 903, 914 (9th Cir. 2009) (en
banc).

    Concluding that social visibility refers to “perception”
rather than “on-sight” visibility does not fully clarify the
requirement. Neither we nor the BIA has clearly specified
whose perspectives are most indicative of society’s
perception of a particular social group: the Petitioner herself?


 8
   We also note that the government has taken the litigation position that
“social visibility” does not require “that members of a particular social
group must literally be visible to the naked eye.” Br. for Resp’t in Opp’n
12–13, Contreras-Martinez v. Holder, 130 S. Ct. 3274 (2010) (No. 09-
830), 2010 WL 1513110.
18               HENRIQUEZ-RIVAS V. HOLDER

Her social circle? Her native country as a whole? The
United States? The global community?9 Different audiences
will be more or less likely to consider a collection of
individuals as a social group depending on their own history,
course of interactions with the group, and the overall context.
Although we leave it to the BIA to decide this issue in the
first instance, we think that some observations may be in
order as it considers the issue anew.

    Looking to the text of the statute, in the context of
persecution, we believe that the perception of the persecutors
may matter the most. Under the INA, a petitioner’s belief
that she has been persecuted does not alone prove
persecution; rather, she must show persecution or a well-
founded fear of future persecution on account of a protected
ground. 8 U.S.C. § 1101(a)(42)(A). The petitioner is
persecuted precisely because the persecutor recognizes the
object of his persecution. Further, the petitioner’s awareness
of her own group status is not a baseline requirement—for
example, an infant may not be aware of race, sex, or religion.
Society in general may also not be aware of a particular
religious sect in a remote region. However, a group may be
persecuted because of the persecutor’s perceptions of the


 9
   In Santus-Lemus, we quoted a BIA decision for the proposition that the
particularity requirement looks to “whether the proposed group can
accurately be described in a manner sufficiently distinct that the group
would be recognized, in the society in question, as a discrete class of
persons.” 542 F.3d at 745 (quoting S-E-G-, 24 I. & N. Dec. at 584)
(emphasis added) (internal quotation marks omitted). The BIA has also
stated that “‘social visibility’ must be considered in the context of the
country of concern and the persecution feared,” but it has not specified
who in that country or in that society must perceive the petitioner as a
member of a particular social group. In re A-M-E- & J-G-U-, 24 I. & N.
at 74 (emphasis added).
                  HENRIQUEZ-RIVAS V. HOLDER                             19

existence of those groups. Cf. Sanchez-Trujillo, 801 F.2d at
1576 (holding that the proposed group, “young, urban,
working class males of military age who had never served in
the military,” did not constitute a particular social group, we
suggested that “a persecutor’s perception of a segment of a
society as a ‘social group’” could be relevant to the particular
social group analysis).10 We do not mean to imply that an
alien should be required in every case to prove that his
persecutors perceived his social group to be socially visible.
When there is evidence that a social group is visible to
society, there is no need to prove that the petitioner’s
persecutors perceived that group as visible. See Matter of
R-A-, 22 I. & N. Dec. 906, 918 (BIA 1999) (en banc) (noting
that a “showing of how the characteristic is understood in the
alien’s society . . . may [help us to] understand that the
potential persecutors in fact see persons sharing the
characteristic as warranting suppression or the infliction of
harm.”).11 We mean only to suggest that evidence of


 10
    See also C-A-, 23 I. & N. Dec. at 960 (denying particular social group
status to informants working against the Cali drug cartel, the BIA stated
that “[r]ecognizability or visibility is limited to those informants who are
discovered because they appear as witnesses or otherwise come to the
attention of cartel members.” (emphasis added)).
  11
    In R-A-, the BIA held that the petitioner had not established a nexus
between the persecution she suffered and membership in the particular
social group: “Guatemalan women who have been involved intimately
with Guatemalan male companions, who believe that women are to live
under male domination.” 22 I. & N. Dec. at 925, 927. R-A- was later
vacated by the Attorney General in anticipation of new rules regarding
domestic violence and asylum law. In re R-A-, 22 I. & N. Dec. 906 (A.G.
Jan. 19, 2001). However, no final rule was issued, and the case was
remanded to the BIA. Nevertheless, litigants and other courts have relied
heavily upon its analysis. See, e.g., Valdiviezo-Galdamez, 663 F.3d at
604.
20              HENRIQUEZ-RIVAS V. HOLDER

perceptions in society as a whole is not the exclusive means
of demonstrating social visibility. When a particular social
group is not visible to society in general (as with a
characteristic that is geographically limited, or that
individuals may make efforts to hide), social visibility may be
demonstrated by looking to the perceptions of persecutors.
Such perceptions may be highly relevant to, or even
potentially dispositive of, the question of social visibility. Cf.
Sanchez-Trujullo, 801 F.2d at 810 & n.7.

    By highlighting the perception of the persecutor, other
demographic divisions would become less relevant. One
would ask whether, as far as the persecutor is concerned,
there is a particular characteristic (such as male homosexuals
with female sexual identities, see Hernandez-Montiel v. INS,
225 F.3d 1084, 1093 (9th Cir. 2000)), that defines a finite
collection of individuals as a group. If the answer is yes, the
fact that those individuals may have a variety of other
characteristics, and belong to various other groups, would not
be a bar to potential relief.

    We next consider the “particularity” requirement.
Admittedly, both BIA and our own precedent have blended
the “social visibility” and “particularity” analysis: “social
visibility” has been determined based on perception, as
discussed above, and “particularity” too has been based on
society’s perception whether a group has delimitable
boundaries. See, e.g., Ramos-Lopez v. Holder, 563 F.3d 855,
861 (9th Cir. 2009) (affirming the BIA’s determination that
petitioner, asserting membership in a particular social group
comprised of Honduran males who had resisted MS-13
recruitment efforts, failed the particularity requirement
because there was no indication that there was “any
perception that the males in question were members of a
                 HENRIQUEZ-RIVAS V. HOLDER                            21

class”) (internal quotation marks omitted); S-E-G-, 24 I. & N.
Dec. at 584 (“The essence of the ‘particularity’ requirement
. . . is whether the proposed group can accurately be described
in a manner sufficiently distinct that the group would be
recognized, in the society in question, as a discrete class of
persons.” (emphasis added)). Consideration of the “plethora
of different lifestyles, varying interests, diverse cultures, and
contrary political leanings” among the members of the group
also seems to pertain to “social visibility” rather than
“particularity”: the point is that the diverse backgrounds of
members of the purported group may prevent them from
being perceived as belonging to the same group. Soriano v.
Holder, 569 F.3d 1162, 1166 (9th Cir. 2009) (quoting
Sanchez-Trujillo, 801 F.2d at 1577) (internal quotation marks
omitted).12 It is therefore unsurprising that, given the way the
BIA has applied the term, the Third Circuit has concluded
that “‘[p]articularity’ appears to be little more than a
reworked definition of ‘social visibility.’” Valdiviezo-
Galdamez, 663 F.3d at 608.

    We will not go quite so far. The “particularity”
requirement is separate, and it is relevant in considering
whether a group’s boundaries are so amorphous that, in
practice, the persecutor does not consider it a group. The
ultimate question is whether a group “can accurately be
described in a manner sufficiently distinct that the group
would be recognized, in the society in question, as a discrete
class of persons.” S-E-G-, 24 I. & N. Dec. at 584. If a
persecutor does not actually rely on specific boundaries or
definitions to identify the group, it may be more difficult to


 12
    In Soriano, we rejected petitioner’s proposed particular social group
of government informants against a Filipino gang in the United States.
569 F.3d at 1166.
22             HENRIQUEZ-RIVAS V. HOLDER

believe that a collection of individuals is in fact perceived as
a group. Ultimately, the “particularity” consideration is
merely one factor as to whether a collection of individuals is
considered to be a particular social group in practice.

    We clarify the “social visibility” and “particularity”
criteria without reaching the ultimate question of whether the
criteria themselves are valid. The BIA could find that
Henriquez-Rivas’ proposed social group is cognizable under
either the Acosta immutability standard or the newer standard
that considers “social visibility” and “particularity.” Thus,
we need not decide, in this case, at this time, whether we
should align ourselves with the Third and Seventh Circuits
and invalidate these requirements.

                              B.

    We now turn to reviewing the BIA’s application of its
particular social group precedent to the facts of this case. The
BIA concluded that the proposed social group of people who
testified against gang members “lacks the requisite ‘social
visibility’ to be considered a particular social group within
the meaning of the Act.” In so doing, the BIA did not fully
explain its position but cited many of the cases discussed
above, including Santos-Lemus v. Mukasey, Matter of
E-A-G-, Matter of S-E-G-, and Matter of C-A-. From E-A-G-,
the BIA derived the principle that the evidence must
“establish that members of society, or even gang members
themselves, would perceive those opposed to gang
membership as members of a social group.”

   In denying Henriquez-Rivas asylum because of a lack of
“social visibility,” the BIA failed to follow its own precedent
                   HENRIQUEZ-RIVAS V. HOLDER                              23

as stated in C-A- and its progeny.13 This case clearly falls
within the language in C-A- holding that those who testify
against cartel members are socially visible: “[V]isibility is
limited to those informants who are discovered because they
appear as witnesses or otherwise come to the attention of
cartel members.” 23 I. & N. Dec. at 960 (emphasis added).
Here, Henriquez-Rivas testified in open court against the
gang members who killed her father.14 What is more,
Chimbera and Popo were present in the courtroom while
Henriquez-Rivas testified. Further, Henriquez-Rivas testified
that Chimbera or other supposed MS members came to her

  13
     While we are aware that the BIA may refine or change its definition
of social visibility, it must provide a reasoned explanation for doing so.
See F.C.C. v. Fox Television Stations, Inc., 556 U.S. 502, 515 (2009). To
date, the BIA has not suggested or held in a published case that its
language in C-A- would not be sufficient to establish social visibility for
witnesses who are socially visible because they have testified in open
court. Rather, its subsequent decisions have focused on people opposed
or resistant to gangs and the lack of proven social visibility. See Matter
of S-E-G-, 24 I. & N. Dec. at 582 (rejecting Salvadoran youths who
resisted gang recruitment, or family members of such Salvadoran youth
as a social group, the BIA noted that it was guided by previous decisions
holding “membership in a purported social group requires that the group
have particular and well-defined boundaries, and that it possess a
recognized level of social visibility”); Matter of E-A-G-, 24 I. & N. Dec.
at 594 (rejecting young Honduran persons who are perceived to be
affiliated with gangs and persons resistant to gang membership as
members of a particular social group because of the purported group’s
failure to establish social visibility that would allow others to identify its
members as part of such a group).
 14
   We by no means intend to suggest that the public nature of Henriquez-
Rivas’ testimony is essential to her eligibility for asylum. Because
Henriquez-Rivas did testify in open court, we need not address whether
she would be eligible for asylum if the conduct for which she fears
persecution had been less public—for instance, if she had testified behind
a protective screen so as to conceal her identity.
24                 HENRIQUEZ-RIVAS V. HOLDER

home looking for Henriquez-Rivas and her sister. Thus,
under the terms of C-A-, the proposed social group of those
who testified in court against gang members “involve[s]
characteristics that [are] highly visible and recognizable by
others in the country in question.” Id. Because of C-A-’s
clear language about the “social visibility” of those
informants who testify in court, there is no substantial
evidence to support the BIA’s conclusion that Henriquez-
Rivas’ proposed particular social group lacks “social
visibility.”

    Because the BIA erroneously assumed that the proposed
social group was not cognizable under its precedent, it failed
to consider significant evidence that Salvadoran society
recognizes the unique vulnerability of people who testify
against gang members in criminal proceedings, because gang
members are likely to target these individuals as a group. See
id. at 959 (considering whether the proposed group is
“generally easily recognizable and understood by others to
constitute [a] social group[]”). Notably, as Henriquez-Rivas
cited in her briefing before the BIA as well as in her opening
brief on petition for review, the Salvadoran legislature
enacted a special witness protection law in 2006 to protect
people who testify against violent criminal elements, such as
MS, in Salvadoran court. Decreto No. 1029/2006, Ley
Especial para la Protección de Víctimas y Testigos [“Special
Law for Victim and Witness Protection”], (May 11, 2006).15

  15
    The law states, in pertinent part: “Considering: . . . That the current
Salvadoran reality evidences the necessity that victims, witnesses and
others who are involved in . . . judicial proceedings, as well as their
families . . . should be protected to avoid violations of their rights . . . .”
Decreto No. 1029/2006, Ley Especial para la Proteccion de Victimas y
Testigos [“Special Law for Victim and Witness Protection”], (May 11,
2006), at p. 603, available at http://www.ute.gob.sv/cpp
                HENRIQUEZ-RIVAS V. HOLDER                       25

See U.S. Dep’t of State, Country Report on Human Rights
Practices: El Salvador at 6 (2006); see also MCA, Inc. v.
United States, 685 F.2d 1099, 1103 n.12 (9th Cir. 1982)
(noting that this court may take judicial notice of foreign laws
under Fed. R. Civ. P. 44.1 if the parties give written notice of
their intent to raise an issue of foreign law). It is difficult to
imagine better evidence that a society recognizes a particular
class of individuals as uniquely vulnerable, because of their
group perception by gang members, than that a special
witness protection law has been tailored to its characteristics.

    Our prior cases denying asylum to those opposed to gangs
are distinguishable. Several of our previous cases considered
proposed social groups of those generally opposed to gangs
or resistant to gang recruitment. See Santos-Lemus, 542 F.3d
at 746; Ramos-Lopez, 563 F.3d at 861. Those cases did not
involve the very specific situation of testifying against gang
members in court, and considered only generalized opposition
to gangs and gang recruitment. The “opposition to gangs”
group might not be “socially visible” if the society in
question does not perceive those with such views as
constituting a distinct group of persons. But for those who
have publicly testified against gang members, their “social
visibility” is apparent. To the extent that Santos-Lemus,
Ramos-Lopez, and related cases mischaracterized the “social
visibility” requirement by requiring “on-sight” visibility, they
are no longer good law.




/index.php?option=com_content&task=view&id=193&Itemid=132. The
decree provides for ordinary and extraordinary protection measures,
Chapter III, Art. 10 and 11, which include changes of identity and
residence, even to foreign countries. Id. at pp. 607–08.
26             HENRIQUEZ-RIVAS V. HOLDER

    It is not clear whether the BIA in this case held that
Henriquez-Rivas’ proposed particular social group lacked
“particularity.” The BIA merely stated, “defining the group
as persons opposing gang members is too amorphous.” This
was an incorrect statement of Henriquez-Rivas’ proposed
social group, which referred to those who had testified
against M-18 gang members in open court, and thus, “can
accurately be described in a manner sufficiently distinct that
the group would be recognized, in the society in question, as
a discrete class of persons.” S-E-G-, 24 I. & N. Dec. at 584.
Membership in Henriquez-Rivas’ proposed group can be
easily verified—and thus delimited—through court records
documenting group members’ testimony. The IJ found
Henriquez-Rivas’ testimony credible, and the government
does not dispute that Henriquez-Rivas actually testified in
court in El Salvador against members of the MS gang.

    Our previous cases rejecting as a “particular social group”
those acting as government informants are arguably in
conflict with our holding today insofar as they require an
additional element of shared birth, racial or ethnic origin, or
some other innate aspect of homogeneity for the group to
qualify as a “particular social group.” In Soriano v. Holder,
petitioner contended that he had a well-founded fear of future
persecution in the Philippines because he had acted as a
police informant against a Filipino criminal gang while living
in Los Angeles. 569 F.3d at 1163. We denied his petition for
review, thus affirming the BIA’s denial of asylum for lack of
“particularity”:

       A person who identifies as a “government
       informant” can be anyone of any demographic
       description who passes information to
       government authorities for any purpose.
               HENRIQUEZ-RIVAS V. HOLDER                  27

       There is no innate characteristic which is so
       fundamental to the identities or consciences of
       government informants that identifies them as
       a particular social group. The purported
       group, therefore, naturally manifests a
       plethora of different lifestyles, varying
       interests, diverse cultures, and contrary
       political leanings.

Id. at 1166 (internal citation, quotation marks, and brackets
omitted); see also Velasco-Cervantes v. Holder, 593 F.3d
975, 978 (9th Cir. 2010) (rejecting a proposed group of
former material witnesses for the United States government
for lack of “particularity” because “any person of any origin
can be involuntarily placed in that role in any type of legal
proceeding” (emphasis added)).

    These cases reflect the confusion between the
“particularity” and “social visibility” requirements. The
diversity of “lifestyles” and “origin” to which these cases
refer did not concern the “particularity” requirement per se,
nor are they relevant to our analysis, as we explain above.
Accordingly, to the extent that Soriano and Velasco-
Cervantes make considerations of diversity of lifestyle and
origin the sine qua non of “particularity” analysis, they are
overruled.

     Because we grant the petition on the basis that the BIA
erred in applying its own precedents in deciding whether
Henriquez-Rivas was a member of a particular social group,
we need not reach the question whether the BIA erred when
it failed to consider Henriquez-Rivas’ argument that she was
persecuted on account of political opinion. Nor do we reach
28             HENRIQUEZ-RIVAS V. HOLDER

the issues of withholding of removal or protection under the
Convention Against Torture.

    The petition for review is GRANTED, the BIA’s decision
is VACATED, and the case is REMANDED for further
proceedings.



McKEOWN, Circuit Judge, concurring:

    I concur in the result and the opinion, except to the extent
the majority counsels that the perception of the persecutor
“may matter the most” in analyzing social visibility or claims
that the persecutor’s view is “potentially dispositive” of the
question. On this point, Chief Judge Kozinski has the better
argument. See Matter of E-A-G-, 24 I. & N. Dec. 591, 594
(BIA 2008) (describing “social visibility” as “the extent to
which members of a society perceive those with the
characteristic in question as members of a social group”)
(emphasis added); In re A-M-E-, 24 I. & N. Dec. 69, 74 (BIA
2007) (noting that the 2002 guidelines of the United Nations
High Commissioner for Refugees “endorse an approach in
which an important factor is whether the members of the
group are ‘perceived as a group by society’”) (emphasis
added). Consistent with using society’s perspective as a
baseline, training materials for asylum officers—who make
the first determination on eligibility for applicants
affirmatively seeking asylum—instruct that the social
visibility “requirement can be met by showing that members
                 HENRIQUEZ-RIVAS V. HOLDER                         29

of the group possess a trait or traits that make the members
recognizable or distinct in the society in question.”1

    Defining social visibility from the perspective of society
better comports with the case law; perhaps just as
importantly, it also makes common sense. As the Chief
Judge points out, “[d]efining a social group in terms of the
perception of the persecutor risks finding that a group exists
consisting of a persecutor’s enemies list.” See also Mendez-
Barrera v. Holder, 602 F.3d 21, 27 (1st Cir. 2010) (“The
relevant inquiry is whether the social group is visible in the
society, not whether the alien herself is visible to the alleged
persecutors.”). To the extent the BIA’s prior decisions are
ambiguous as to whose perspective is critical in assessing
social visibility, we should—as the majority
recognizes—leave that determination to the BIA in the first
instance. The BIA is not in need of our advisory opinion on
the subject.



Chief Judge KOZINSKI, with whom Judge BYBEE joins,
dissenting:

    In summarily reversing us just six years ago, the Supreme
Court held that it’s the BIA, not we, who must decide
whether a petitioner is a member of a particular social group
for purposes of asylum. Gonzales v. Thomas, 547 U.S. 183


   1
      See USCIS, Asylum Officer Basic Training Course, Asylum
Eligibility Part III: Nexus and the Five Protected Characteristics, 26
(Mar. 12, 2009), www.uscis.gov/USCIS/Humanitarian/Refugees
& Asylum/Asylum/AOBTC Lesson Plans/Nexus-the-Five-Protected-
Characteristics-31aug10.pdf (emphasis added).
30             HENRIQUEZ-RIVAS V. HOLDER

(2006) (per curiam). The Court quoted approvingly the
Solicitor General’s cert petition for the proposition that “a
court’s role in an immigration case is typically one of
‘review, not of first view.’” Id. at 185 (internal quotation
marks omitted). The majority today forgets this admonition
and engages in a good deal of first viewing, in clear
contravention of Thomas and INS v. Orlando Ventura,
537 U.S. 12, 16–17 (2002). Along the way, it deepens a
circuit conflict on an issue where national uniformity is vital,
and sows uncertainty into our circuit law where previously
there was clarity. The far wiser course would be for us to
vacate the order taking the case en banc as improvidently
granted and reinstate the three-judge panel’s disposition.

    1. Congress has given the Attorney General discretion to
grant asylum to certain limited classes of aliens—those who
have a well-founded fear of persecution in their home
countries “on account of race, religion, nationality,
membership in a particular social group, or political opinion.”
8 U.S.C. §§ 1101(a)(42), 1158(b)(1)(A).             Of these,
persecution on account of membership in a particular social
group is by far the most amorphous. See Maj. op. at 5;
Stanley D. Radtke, Defining a Core Zone of Protection in
Asylum Law, 10 J. L. & Soc. Challenges 22, 29 (2008). Race,
nationality, religious affiliation and political opinion can
usually be determined by objective evidence, but what
constitutes a social group requires a judgment about shared
norms and perceptions in the society where the individual is
living.

   The asylum statute uses the term “particular social group”
but gives no clue as to what it means. There are no
committee reports, hearing transcripts or floor statements that
shed light on that obscure phrase. See Maryellen Fullerton,
               HENRIQUEZ-RIVAS V. HOLDER                    31

A Comparative Look at Refugee Status Based on Persecution
Due to Membership in a Particular Social Group, 26 Cornell
Int’l L.J. 505, 513–14 (1993). What we do know is that the
language came from the 1951 United Nations Convention
Relating to the Status of Refugees, July 28, 1951,
189 U.N.T.S. 137, by way of the 1967 United Nations
Protocol Relating to the Status of Refugees, Jan. 31, 1967,
19 U.S.T. 6223, 606 U.N.T.S. 267, which the United States
ratified in 1968. See Sanchez-Trujillo v. INS, 801 F.2d 1571,
1575 (9th Cir. 1986). Congress intended that the Act’s
refugee definition “be interpreted in conformance with the
[1967] Protocol’s definition.” See INS v. Cardoza-Fonseca,
480 U.S. 421, 436–37 (1987). But, the term “social group”
was added to the Convention last minute and without
discussion, so there is little extrinsic evidence as to what it
means. Radtke, supra, at 32. Advice from the United
Nations has come only ex-post. See, e.g., U.N. High Comm’r
for Refugees, Guidelines on International Protection:
“Membership of a particular social group” within the context
of Article 1A(2) of the 1951 Convention and/or its 1967
Protocol relating to the Status of Refugees, U.N. Doc.
HCR/GIP/02/02 (May 7, 2002).

    Because of this indeterminacy in the drafting process, the
United States, along with other developed countries, has had
to struggle to give meaning to a term that has little pedigree
of its own. The process has, of necessity, involved
case-by-case adjudication and called for periodic adjustment
as our understanding of the term has evolved in light of
experience.

   What agglomeration of people a society recognizes as a
group is seldom written down and must typically be deduced
from inconclusive evidence as to how individuals sharing
32             HENRIQUEZ-RIVAS V. HOLDER

common characteristics are viewed by those around them.
Take as an example a society we know something about—the
United States. I’d guess most people consider the following
to be identifiable social groups: Vietnam veterans, male
homosexuals, college students, lawyers, Masons, cancer
survivors, blind people, Cajuns, practitioners of Falun Gong
and hippies. And the following groups of people who have
something in common would, nevertheless, probably not be
viewed as social groups: left-handed people, high school
dropouts, blondes, crime victims, disabled people, dog
owners, second-born children and haters of broccoli.

    This leads to several observations: First, it’s debatable
whether some of the proposed groups should be on the first
or second list. Crime victims may be too broad to define a
social group, but what about victims of rape or domestic
violence, or families of persons who were killed or maimed
by drunk drivers? Second, the appropriate granularity of any
group definition is subject to debate. Are Vietnam veterans
a group on their own or are they merely part of the larger
group of combat veterans? Do male homosexuals make up a
separate social group or are they part of a larger social group
that includes female homosexuals and transgendered persons?
Third, many—perhaps most—people in some social groups
may not identify themselves as part of any such group.
Masons choose to be Masons, but not all homosexuals
identify themselves by their sexual orientation, and some may
wish to conceal their sexual identity. Nevertheless, if society
sees homosexuals as a distinct social group, individuals with
that sexual orientation will be treated as involuntary
members, if and when their sexual orientation is discovered.
                 HENRIQUEZ-RIVAS V. HOLDER                          33

    As these examples illustrate, determining whether
someone is a member of a social group, even within our own
society, is no mean task. The matter is further complicated
when the question is whether another society, with a culture
and language different from our own, considers some subset
of its population to be a social group. The question is quite
important, however, because any number of people sharing a
characteristic could be considered a social group. The group
may be as small as two and as large as a majority of the
population, paving the way for huge numbers of people to
obtain political asylum. Yet, Congress surely didn’t mean to
open the immigration floodgates to everyone in the world
who is oppressed. Indeed, the Guidelines to the U.N.
Protocol state quite clearly that “the social group category
was not meant to be a ‘catch all’ applicable to all persons
fearing persecution.” In re C-A-, 23 I. & N. Dec. 951, 960
(BIA 2006) (quoting U.N. High Comm’r for Refugees,
Guidelines on International Protection, supra).

    The United States received 74,000 asylum applications
last year, half again as many as any other industrialized
nation. See U.N. High Comm’r for Refugees, Asylum Levels
and Trends in Industrialized Countries 3 (2011), available at
http://www.unhcr.org/4e9beaa19.html. Confronted with the
difficult and sensitive task of determining whether individuals
seeking asylum are persecuted on the basis of membership in
a large variety of proposed social groups,1 the BIA has

 1
   At various times, the BIA has dealt with claims of persecution on the
basis of the following claimed social groups: persons resistant to gang
membership, see In re E-A-G-, 24 I. & N. Dec. 591 (BIA 2008), women
opposed to arranged marriage, see In Re A-T-, 24 I. & N. Dec. 296 (BIA
2007), wealthy Guatemalans, see In re A-M-E & J-G-U-, 24 I. & N. Dec.
69 (BIA 2007), women intimately involved with men who believe in male
domination, see In re R-A-, 22 I. & N. Dec. 906 (BIA 2001), tribe
34               HENRIQUEZ-RIVAS V. HOLDER

announced and refined the standard for dealing with such
issues. In In re Acosta, 19 I. & N. Dec. 211 (BIA 1985), the
BIA took a first pass at the issue by holding that persecution
on account of membership in a particular social group means
“persecution that is directed toward an individual who is a
member of a group of persons all of whom share a common,
immutable characteristic. . . . [This characteristic] must be
one that the members of the group either cannot change, or
should not be required to change because it is fundamental to
their individual identities or consciences.” Id. at 233. Acosta
made it clear that “[t]he particular kind of group characteristic
that will qualify under this construction remains to be
determined on a case-by-case basis.” Id. The BIA’s
decisions on this issue are entitled to Chevron deference, and
more. See INS v. Aguirre-Aguirre, 526 U.S. 415, 424–25
(1999).

    Over the years, the BIA has worked diligently and
thoughtfully to refine the definition of membership in a social
group. Along the way, it’s announced a series of criteria and
limitations, all designed to give the term “social group” a
concrete and consistent meaning that doesn’t give a free pass
into the United States to anyone and everyone who is


members, see In re Y-B-, 21 I. & N. Dec. 1136 (BIA 1998), Filipinos of
mixed Filipino-Chinese ancestry, see In re V-T-S-, 21 I. & N. Dec. 792
(BIA 1997), former members of the Guatemalan military, see In re
C-A-L-, 21 I. & N. Dec. 754 (BIA 1997), women fearing genital
mutilation, see In re Kasinga, 21 I. & N. Dec. 357 (BIA 1996), Marehan
subclan members in Somalia, see In re H-, 21 I. & N. Dec. 337 (BIA
1996), Haitians deported from the United States, see In re Y-G-, 20 I. &
N. Dec. 794 (BIA 1994), homosexual men, see In re Toboso-Alfonso, 20
I. & N. Dec. 819 (BIA 1990), Chinese persons opposed to the one-child
policy, In re Chang, 20 I. & N. Dec. 38 (BIA 1989), and taxi drivers, see
In re Acosta, 19 I. & N. Dec. 211 (BIA 1985).
               HENRIQUEZ-RIVAS V. HOLDER                     35

persecuted in his home country. These criteria include the
following:

•   A past experience is an immutable characteristic because
    “it has already occurred and cannot be undone.” C-A-,
    23 I. & N. Dec. at 958. But not every kind of “past
    experience that may be shared by others suffices to define
    a particular social group for asylum purposes.” Id.; In re
    S-E-G-, 24 I. & N. Dec. 579, 584 (BIA 2008).

•   The characteristic common to the proposed group must be
    such that the society in which it’s situated recognizes
    individuals having that characteristic as constituting a
    distinct social group. See C-A-, 23 I. & N. Dec. at
    959–60; S-E-G-, 24 I. & N. Dec. at 586. The BIA
    sometimes refers to this as the “social visibility”
    requirement. See C-A-, 23 I. & N. Dec. at 959.

•   “[A] social group cannot be defined exclusively by the
    fact that its members have been subjected to harm, . . .
    [but] this may be a relevant factor in considering the
    group’s visibility in society.” A-M-E, 24 I. & N. Dec. at
    74.

•   It isn’t necessary to show a “voluntary associational
    relationship among the group members . . . [nor] an
    element of cohesiveness or homogeneity among group
    members.” C-A-, 23 I. & N. Dec. at 956–57 (internal
    quotation marks omitted).

•   “Whether a proposed group has a shared characteristic
    with the requisite ‘social visibility’ must be considered in
    the context of the country of concern and the persecution
    feared.” A-M-E, 24 I. & N. Dec. at 74. The BIA has
36               HENRIQUEZ-RIVAS V. HOLDER

     “considered as a relevant factor the extent to which
     members of a society perceive those with the
     characteristic in question as members of a social group.”
     C-A-, 23 I. & N. Dec. at 957.

•    The risk faced by the group in question must be specific
     to the group and not one shared by society at large, see
     A-M-E, 24 I. & N. Dec. at 75, or by anyone who stands in
     the way of the persecutors. See C-A-, 23 I. & N. Dec. at
     960–61; S-E-G-, 24 I. & N. Dec. at 587 (“However, such
     gangs have directed harm against anyone and everyone
     perceived to have interfered with, or who might present
     a threat to, their criminal enterprises and territorial power.
     The respondents are therefore not in a substantially
     different situation from anyone who has crossed the gang,
     or who is perceived to be a threat to the gang’s
     interests.”).

•    “[M]embership in a purported social group requires that
     the group have particular and well-defined boundaries
     . . . .” S-E-G-, 24 I. & N. Dec. at 582. “The essence of
     th[is] ‘particularity’ requirement . . . is whether the
     proposed group can accurately be described in a manner
     sufficiently distinct that the group would be recognized,
     in the society in question, as a discrete class of persons.”
     Id. at 584.

•    The persecution that petitioners seek to escape must be
     motivated by their membership in the group in question
     and not by factors that are “quite apart” from such
     membership. Id. at 585. The BIA explains the difference
     by giving this example:
               HENRIQUEZ-RIVAS V. HOLDER                     37

       Were a situation to develop in which former
       police officers were targeted for persecution
       because of the fact of having served as police
       officers, a former police officer could
       conceivably demonstrate persecution based
       upon membership in a particular social group
       of former police officers. On the other hand,
       if a former police officer were singled out for
       reprisal, not because of his status as a former
       police officer, but because of his role in
       disrupting particular criminal activity, he
       would not be considered, without more, to
       have been targeted as a member of a particular
       social group.

   C-A-, 23 I. & N. Dec. at 958–59.

    These requirements can be summarized as follows: In
order to establish eligibility for asylum based on persecution
for membership in a social group, a petitioner must show that
he’s part of a group that’s well-defined by a characteristic
other than the fact that its members have been subjected to
harm; is recognized within the society as a distinct group; is
described with sufficient particularity so that it’s possible to
determine with reasonable certainty who’s included in the
group; and whose members are targeted for persecution
because of their membership in the group, not on account of
some other, perhaps closely associated, trait.

    2. We approved the BIA’s approach in Ramos-Lopez v.
Holder, 563 F.3d 855 (9th Cir. 2009). Petitioner in that case
was a Honduran national who had refused recruitment by the
Mara Salvatrucha gang, or MS-13, which subsequently
threatened to kill him. See id. at 856. He came to the United
38             HENRIQUEZ-RIVAS V. HOLDER

States and claimed asylum on account of persecution on the
basis of membership in a particular social group, namely
young Honduran men who have been recruited by MS-13, but
who refuse to join. Id. The BIA, relying on S-E-G-,
determined that there was no such particular social group. Id.
at 859–62.

     Judge Tashima’s well-reasoned opinion in Ramos-Lopez
(unlike the majority today) starts with the framework set out
by the Supreme Court in Thomas: “‘The matter requires
determining the facts and deciding whether the facts as found
fall within a statutory term.’” Id. at 859 (quoting Thomas,
547 U.S. at 186). Ramos-Lopez also gives due deference to
our en banc opinion in Marmolejo-Campos v. Holder,
558 F.3d 903 (9th Cir. 2009) (en banc), (as the majority here
does not) and concludes that the BIA’s construction of
particular social group is entitled to Chevron deference.
Ramos-Lopez, 563 F.3d at 858–60 & n.4. Deferring to the
BIA, we noted that prior gang recruitment was a past
experience that couldn’t be changed, but that such “‘shared
past experience [does not necessarily] suffice[] to define a
particular social group for asylum purposes.’” Id. at 860
(quoting S-E-G-, 24 I. & N. Dec. at 584) (alterations in
original). Hewing closely to the BIA’s reasoning, we noted
that “‘gang violence and crime in El Salvador [and Honduras]
appear to be widespread, and the risk of harm is not limited
to young males who have resisted recruitment . . . but affects
all segments of the population.’” Id. at 860–61 (quoting
S-E-G-, 24 I. & N. Dec. at 587). Significantly, we relied on
the BIA’s observation “that those who have resisted
recruitment are ‘not in a substantially different situation from
anyone who has crossed the gang, or who is perceived to be
a threat to the gang’s interests.’” Id. (quoting S-E-G-, 24 I. &
N. Dec. at 587).
                HENRIQUEZ-RIVAS V. HOLDER                      39

    Most other circuits have deferred to the BIA’s
interpretation of particular social group. See Orellana-
Monson v. Holder, 685 F.3d 511, 521 (5th Cir. 2012); Gaitan
v. Holder, 671 F.3d 678, 680–82 (8th Cir. 2012);
Rivera-Barrientos v. Holder, 666 F.3d 641, 647–53 (10th Cir.
2012); Lizama v. Holder, 629 F.3d 440, 444–48 (4th Cir.
2011); Scatambuli v. Holder, 558 F.3d 53, 59–60 (1st Cir.
2009); Ucelo-Gomez v. Mukasey, 509 F.3d 70, 73–74 (2d Cir.
2007); Castillo-Arias v. U.S. Attorney Gen., 446 F.3d 1190,
1197 (11th Cir. 2006); Castellano-Chacon v. INS, 341 F.3d
533, 546 (6th Cir. 2003).

    Two circuits have taken a contrary view. In an opinion
that pays lip service to Thomas but, in fact, usurps the role of
the BIA, the Seventh Circuit rejected the Board’s social
visibility requirement. Gatimi v. Holder, 578 F.3d 611,
615–16 (7th Cir. 2009). The court’s reasons for doing so are
obscure but, best I can tell, the Seventh Circuit confused
social visibility with on-sight visibility, and criticized the BIA
for requiring that social groups be identifiable on sight:

        Women who have not yet undergone female
        genital mutilation in tribes that practice it do
        not look different from anyone else. A
        homosexual in a homophobic society will pass
        as heterosexual. If you are a member of a
        group that has been targeted for assassination
        or torture or some other mode of persecution,
        you will take pains to avoid being socially
        visible; and to the extent that the members of
        the target group are successful in remaining
40             HENRIQUEZ-RIVAS V. HOLDER

        invisible, they will not be “seen” by other
        people in the society “as a segment of the
        population.”

Id. at 615.

    This criticism is unfounded. As even the majority here
recognizes, the BIA’s social visibility requirement doesn’t
mean that the characteristics defining the group must be
recognizable on sight. Maj. op. at 13–18. The BIA has made
it perfectly clear that the social visibility test is designed to
determine whether the proposed group of which petitioner
claims to be a member is perceived as a group by the society
in question, not whether individual members of the group can
be identified on sight. See C-A-, 23 I. & N. Dec. at 959–61.
That’s why it’s called social visibility rather than just
visibility.

    The Seventh Circuit also criticized the BIA for
inconsistency with certain cases it had decided some two
decades earlier. Gatimi, 578 F.3d at 615–16. It blamed the
BIA for forging a new direction “without repudiating the
other line of cases.” Id. at 616. But, assuming the other cases
were inconsistent with the more recent ones—and I’m not
convinced they were—an agency is not bound to retain the
same interpretation in perpetuity; it may—indeed it
should—adapt its approach in light of experience. See FCC
v. Fox Television Stations, Inc., 556 U.S. 502, 514–15 (2009);
Nat’l Cable & Telecomms. Ass’n v. Brand X Internet Servs.,
545 U.S. 967, 981 (2005). Nor is the agency required to
recite an incantation when it modifies an existing approach or
adopts a new one. It’s enough that the agency announces a
new policy, gives reasons for it and thereafter applies it
consistently. See Fox Television, 556 U.S. at 514–15; Brand
                HENRIQUEZ-RIVAS V. HOLDER                     41

X, 545 U.S. at 981. It’s when the agency treats some parties
before it one way while treating others, similarly situated,
differently that the problem of arbitrary enforcement arises.
The Seventh Circuit pointed to no such arbitrary enforcement
on the part of the BIA, so it’s hard to understand what the
Seventh Circuit was so grumpy about.

     In Valdiviezo-Galdamez v. Attorney General of the United
States, 663 F.3d 582 (3d Cir. 2011), a divided panel struck
down the social visibility requirement, largely channelling the
Seventh Circuit’s opinion in Gatimi. Id. at 603–07. Doing
the Seventh Circuit one better, the Third Circuit also struck
down the BIA’s particularity requirement. Id. at 608.
According to the Third Circuit majority, “the BIA’s addition
of the requirements of ‘social visibility’ and ‘particularity’ to
its definition of ‘particular social group’ is inconsistent with
its prior decisions, and the BIA has not announced a
‘principled reason’ for its adoption of those inconsistent
requirements.” Id. Judge Hardiman wrote separately,
recognizing the reasonableness of the social visibility and
particularity requirements and opining that the BIA was
entitled to adopt both on remand. Id. at 612, 615 (Hardiman,
J., concurring).

    The Tenth Circuit considered the criticisms leveled at the
BIA by the Seventh Circuit and roundly rejected them in a
lucid opinion by Judge Tymkovich. Rivera-Barrientos,
666 F.3d 641. The Tenth Circuit noted that

        the particularity requirement flows quite
        naturally from the language of the statute,
        which, of course, specifically refers to
        membership in a ‘particular social group.’
        [8 U.S.C.] § 1101(a)(42)(A) (emphasis
42             HENRIQUEZ-RIVAS V. HOLDER

       added). . . . And as a matter of logic, it is
       reasonable to read the statute as limiting its
       recognition of ‘social groups’ to those that can
       be defined with some specificity—to
       encourage amorphous definitions would likely
       yield inconsistent, arbitrary, and over broad
       results.

Id. at 649; see also id. at 651–52 (expressly disagreeing with
the Seventh Circuit’s suggestion that social visibility requires
that “the relevant trait be visually or otherwise easily
identified” and giving examples from past BIA decisions).
Bravo to the Tenth!

    3. Our circuit has given proper deference to the BIA’s
social visibility and particularity requirement in Ramos-Lopez
and numerous other cases. See, e.g., Donchev v. Mukasey,
553 F.3d 1206, 1216–17 (9th Cir. 2009); Soriano v. Holder,
569 F.3d 1162, 1165–66 (9th Cir. 2009); Santos-Lemus v.
Mukasey, 542 F.3d 738, 744–46 (9th Cir. 2008). The present
case involves a straightforward application of the principles
announced in those cases and so could have been decided in
an unpublished disposition—as, in fact, it was. Henriquez-
Rivas v. Holder, 449 F. App’x 626 (9th Cir. 2011). And there
it might have remained, but for a concurrence by the author
of the current majority opinion, joined by a visiting judge
who happened to be a member of the panel that issued the
misbegotten Seventh Circuit Gatimi opinion.                The
concurrence quotes Gatimi approvingly, echoes the charges
of inconsistency and irrationality leveled by the Third and
Seventh Circuits, and calls for en banc re-evaluation of our
circuit law concerning political asylum based on membership
in a particular social group. Id. at 628–33. Not surprisingly,
the full court obliged, so here we are.
                  HENRIQUEZ-RIVAS V. HOLDER                             43

    This brings us to today’s opinion, which starts off well
enough but then quickly and deeply falls into error. The
majority first tackles the question of whether the social
visibility requirement calls for ocular recognition or
perception by society. Maj. op. at 13–18. The opinion goes
on for much longer than necessary but eventually reaches the
obvious—and right—conclusion that social visibility refers
to social perceptions, not to on-sight recognition. Id.
Thankfully, my colleagues avoid the pitfall of Gatimi, which
they quote prominently, id. at 14, but eventually forsake.2

    The panel then goes on to make some serious mistakes of
its own. The first of these concerns who must perceive the
petitioner as belonging to a particular social group. Maj. op.


 2
   Though it eschews Gatimi’s conclusion, the majority does cast doubt
on our cases holding that the social visibility and particularity
requirements are entitled to Chevron deference. After speaking
approvingly about the Seventh and Third Circuit opinions, the majority
drops a heavy hint that we may soon follow suit: “Thus, we need not
decide, in this case, at this time, whether the ‘social visibility’ and
‘particularity’ criteria merit Chevron deference.” Maj. op. at 22. But we
have decided that these requirements are entitled to Chevron deference.
See Barrios v. Holder, 581 F.3d 849, 855 (9th Cir. 2009); Ramos-Lopez,
563 F.3d at 858–59; Arteaga v. Mukasey, 511 F.3d 940, 944–45 (9th Cir.
2007).

     An en banc court can do many things, but it can’t simply declare a
question unsettled. If my colleagues wish to reconsider Ramos-Lopez,
they’re free to do so. But they have no authority to declare the issue open
when our circuit law has decided it. The majority’s provocative
suggestion that we may, in a future case, decide to deny Chevron
deference to the BIA’s social visibility and particularity requirements will
cause trouble down the road, as lawyers and judges puzzle about whether
today’s ruling was meant to clear the way for bringing Ninth Circuit law
into line with that of the Seventh and Third Circuits. It has not because it
cannot.
44             HENRIQUEZ-RIVAS V. HOLDER

at 17–18. Using circular reasoning, the opinion concludes
that “the perception of the persecutors may matter the most.”
Maj. op. at 18. That’s three mistakes right there. See
generally Conc. op. (McKeown, J.). First, it’s not our call;
it’s the BIA’s. See id. at 29. If there’s any doubt whether the
BIA has decided the issue, the most we can do is point out the
problem and remand for the BIA to resolve the question in
the first instance. See Ventura, 537 U.S. at 16; Montes-Lopez
v. Gonzales, 486 F.3d 1163, 1165 (9th Cir. 2007). Only after
it does, can we decide whether that construction is
reasonable; never do we get to decide such a question of
interpretation in the first instance. By casting its conclusion
as mere “observation” or “suggest[ion],” the majority
attempts an end run around Ventura. Maj. op. at 18, 19. But
observations and suggestions that go on for more than six
hundred words and three footnotes amount to much more
than random thoughts. The message to the BIA is clear: We
have decided; please do us all the favor of falling in line now.

    Second, the BIA has decided the question: “[W]e
referred to the 2002 guidelines of the United Nations High
Commissioner for Refugees, which endorse an approach in
which an important factor is whether the members of the
group are perceived as a group by society.” A-M-E, 24 I. & N.
Dec. at 74 (internal quotation marks omitted) (emphasis
added); see also Conc. op. at 28 (McKeown, J.). The
majority’s determination that it’s the perception of the
persecutor that matters is contrary to the approach of the BIA.
This we may not do without first finding that the BIA’s
interpretation is incompatible with the language of the statute,
which of course it’s not.

    Third, and worst of all, the majority’s conclusion that it’s
the perception of the persecutor that matters is at loggerheads
               HENRIQUEZ-RIVAS V. HOLDER                     45

with the BIA’s repeated admonition that “a social group
cannot be defined exclusively by the fact that its members
have been subjected to harm.” A-M-E, 24 I. & N. Dec. at 74
(relying on the Guidelines of the U.N. High Commissioner
for Refugees); see also Conc. op. at 29 (McKeown, J.).
Defining a social group in terms of the perception of the
persecutor risks finding that a group exists consisting of a
persecutor’s enemies list. The BIA’s approach is to
determine whether petitioner has met his burden of showing
that the society in question recognizes him as a member of a
social group, and then to ask whether he is persecuted on
account of his membership in that group. We are bound to
follow the methodology adopted by the agency, not invent
our own.

    But it gets worse. The majority vacates the BIA’s
determination that Henriquez-Rivas failed to show that she
was subjected to persecution on account of her membership
in the group of people testifying against gang members
because the proposed group lacks social visibility: “[P]eople
testifying against gang members is merely a shared
experience and not a particular social group within the
meaning of the Act.” Henriquez-Rivas, No. A098 660 718,
at 1 (BIA May 1, 2009). The BIA also held that “defining the
group as persons opposing gang members is too amorphous.”
Id.

    My colleagues vacate the BIA’s social visibility
determination on the ground that it is, in their view,
inconsistent with the BIA’s “own precedent as stated in C-A-
and its progeny.” Maj. op. at 22–23. According to the
majority, “[t]his case clearly falls within the language in C-A-
holding that those who testify against cartel members are
socially visible: ‘[V]isibility is limited to those informants
46             HENRIQUEZ-RIVAS V. HOLDER

who are discovered because they appear as witnesses or
otherwise come to the attention of cartel members.’” Id. at 23
(quoting C-A-, 23 I. & N. Dec. at 960) (emphasis omitted).
The lone phrase from C-A-, which is the fulcrum of the
majority’s reasoning, simply will not bear the weight.

    To begin with, the sentence describes a necessary
condition for social visibility, but the BIA nowhere says it’s
sufficient. C-A- was one of the earliest cases where the BIA
elucidated the social visibility requirement by considering the
proposed group of non-criminal informants. In finding that
the proposed group isn’t socially visible, the Board disposed
of the case on the ground that the members of the group
weren’t identifiable at all, and thus couldn’t be the targets of
persecution. See C-A-, 23 I. & N. Dec. at 960–61.

   But that’s not all the BIA said in C-A-. On the same page
where it used the language on which my colleagues rely, the
BIA set forth a further ground for rejecting the asylum
application:

       The record in this case indicates that the Cali
       cartel and other drug cartels have directed
       harm against anyone and everyone perceived
       to have interfered with, or who might present
       a threat to, their criminal enterprises. In this
       sense, informants are not in a substantially
       different situation from anyone who has
       crossed the Cali cartel or who is perceived to
       be a threat to the cartel’s interests.

C-A-, 23 I. & N. Dec. at 960–61 (internal quotation marks
omitted); see also Fatin v. INS, 12 F.3d 1233, 1240 (3d Cir.
1993). This rationale speaks directly to whether a petitioner
               HENRIQUEZ-RIVAS V. HOLDER                    47

is the subject of persecution on account of his group
membership. If someone is persecuted on grounds that are
closely associated with group membership but also apply to
many others in society, then the persecution is not on account
of membership in a particular social group. The BIA has
made it clear in subsequent cases that this is a limitation on
social visibility. See, e.g., A-M-E, 24 I. & N. Dec. at 75.

    When reviewing agency decisions for consistency, we
aren’t allowed to cherry-pick stray sentences from the
agency’s past opinions and ignore others. Nor may we insist
that the agency stand by its rulings in perpetuity. An agency
charged with administering an ambiguous statute is entitled
to change its mind. See Fox Television, 556 U.S. at 514–15.

    Assuming that the BIA was at some point in the past
bound by the stray sentence on which the majority relies, the
agency has long since modified that position. In S-E-G-, for
example, the BIA dealt with a proposed social group
consisting of youths who resisted gang recruitment efforts.
24 I. & N. Dec. at 582. The gangs obviously knew who
refused their recruitment efforts, and the fear of retaliation
arose because of that knowledge. In that regard, the
petitioners in S-E-G- were in precisely the same position as
individuals who testified openly against gangs (like petitioner
here). Yet the Board held that this wasn’t sufficient to meet
the social visibility requirement: “[Y]outh who have been
targeted for recruitment by, and resisted, criminal gangs may
have a shared past experience, which, by definition, cannot be
changed. However, this does not necessarily mean that the
48                HENRIQUEZ-RIVAS V. HOLDER

shared past experience suffices to define a particular social
group for asylum purposes.” Id. at 584.3

    4. Having found fault with the BIA’s determination that
petitioner’s proposed group lacks social visibility, the
majority goes on to make findings of its own. This is wrong.
We’ve been told time and again that we aren’t fact-finders;
we’re reviewers. See Ventura, 537 U.S. at 16. And, when it
comes to the difficult, sensitive and fact-intensive question as
to whether petitioner is a member of a particular social group,
“[t]he matter requires determining the facts and deciding
whether the facts as found fall within a statutory term.”
Thomas, 547 U.S. at 186. The proper course in such
circumstances is to apply the “ordinary ‘remand’ rule,” and
refer the matter back to the agency in light of whatever views
of the law we may express in our opinion. Id. at 187. Yet my
colleagues defy the Supreme Court on a point where we’ve
been summarily reversed twice before. Id. (citing Ventura,
537 U.S. 12). Pretty gutsy.




 3
   The majority also errs in reversing the BIA’s ruling as to particularity.
Maj. op at 26–27. The BIA held that “defining the group as persons
opposing gang members is too amorphous.” Henriquez-Rivas, No. A098
660 718, at 1. The majority criticizes the BIA for misstating Henriquez-
Rivas’s position: “This was an incorrect statement of Henriquez-Rivas’
proposed social group, which referred to those who had testified against
M-18 gang members in open court.” Maj. op. at 26. But the BIA was
reviewing the immigration judge, who had found that Henriquez-Rivas
was a member of a group consisting of “people testifying against or
otherwise [opposing] gang members.” Henriquez-Rivas, No. A098 660
718, at 1 (quoting Oral Decision of the Immigration Judge at 1, In re
Henriquez-Rivas, No. A 098 660 718 (May 7, 2007)). The BIA couldn’t
just ignore that disjunctive finding. It properly held that the group, as
found by the immigration judge, lacked particularity.
              HENRIQUEZ-RIVAS V. HOLDER                  49

   Jumping head first into the fact-finding process, the
majority makes a mess of it. According to the opinion, the
BIA here

       failed to consider significant evidence that
       Salvadoran society recognizes the unique
       vulnerability of people who testify against
       gang members in criminal proceedings,
       because gang members are likely to target
       these individuals as a group. Notably, as
       Henriquez-Rivas cited in her briefing before
       the BIA as well as in her opening brief on
       petition for review, the Salvadoran legislature
       enacted a special witness protection law in
       2006 to protect people who testify against
       violent criminal elements, such as MS, in
       Salvadoran court. It is difficult to imagine
       better evidence that a society recognizes a
       particular class of individuals as uniquely
       vulnerable, because of their group perception
       by gang members, than that a special witness
       protection law has been tailored to its
       characteristics.

Maj. op. at 24–25 (emphasis added) (internal citations
omitted). But the BIA did explicitly consider and reject
precisely this purported evidence: “We are unpersuaded by
the respondent’s apparent attempt to equate El Salvador’s
enactment of a witness protection law in that country to the
definition of refugee under United States immigration law.”
Henriquez-Rivas, No. A098 660 718, at 1–2.

   Furthermore a class of individuals can be identified as
uniquely vulnerable and given legal protection, yet not
50             HENRIQUEZ-RIVAS V. HOLDER

constitute a social group. We have laws recognizing the
unique vulnerability of children, see, e.g., Child Abuse
Prevention and Treatment Act, 42 U.S.C. § 5101 et seq., yet
we don’t consider all children to constitute a particular social
group. We have laws protecting individuals who are
disabled—physically and mentally—see, e.g., Americans
with Disabilities Act, 42 U.S.C. § 12101 et seq., yet we
wouldn’t say that blind people, people in wheelchairs, those
who are hearing-impaired and those who have Down
syndrome or autism all make up a social group. We have
laws giving special protection to victims of crime, such as the
Victim and Witness Protection Act of 1982, Pub. L. No. 97-
291, 96 Stat. 1248 (1982), but all victims of crime don’t make
up a big social group. The list is endless.

    This isn’t to say that legal protection never coincides with
group status; the legislature may well pass laws that protect
what’s otherwise recognized as a social group, such as
veterans or school teachers. But whether this is the case is a
question of fact. And, as my colleagues seem to have
forgotten, we aren’t fact-finders. When the majority says
“[i]t is difficult to imagine better evidence [of social
visibility],” maj. op. at 25 (emphasis added), it’s pretty much
conceding that that’s what it’s doing—and doing it in direct
contravention of the BIA’s own finding on the same issue.
The only way we could vacate the BIA’s decision on this
point is if we concluded that it’s “illogical, implausible, or
without support in inferences that may be drawn from facts in
the record.” Cf. United States v. Hinkson, 585 F.3d 1247,
1251 (9th Cir. 2009) (en banc).

    Can we honestly say that there is no support in the record
for the BIA’s finding? Hardly. As the BIA has pointed out,
violence against anyone and everyone who interferes with
               HENRIQUEZ-RIVAS V. HOLDER                     51

gangs is endemic in El Salvador. Those who testify against
gang members, those who resist their recruitment, those who
inform against them to the government, those who cross them
in any way—they all get on the gangs’ enemies list and
become the targets of violence, as do many others in society
at large. That the government chooses to single out some
targets of violence for special protection doesn’t imply that
the society at large or the gangs themselves view them as a
particular social group. The government may well have
reasons independent of any group status for giving these
individuals special protection. The reason here is obvious:
The Salvadoran government has a strong interest in protecting
the integrity of its criminal justice system by giving witnesses
in criminal cases special protection. This is true in the United
States as well: We have various statutes that make it a
criminal offense to intimidate or otherwise interfere with
witnesses; we also have a witness protection program. But
this doesn’t mean that we consider witnesses in criminal
cases or even those who are in the witness protection program
to be members of a particular social group. The question is,
at the very least, debatable and my colleagues are wrong to
try to make the finding themselves. We are, as the Supreme
Court has told us, reviewers, not first viewers.

    While the majority may believe its ruling is narrow, the
implications are actually vast. As pointed out earlier,
witnesses against gang members are not in a materially
different position from others who act in opposition to gangs.
C-A-, 23 I. & N. Dec. at 960–61. The BIA has consistently
adhered to this rationale, rejecting asylum applications in
numerous cases. See, e.g., S-E-G-, 24 I. & N. Dec. at 586–87;
A-M-E, 24 I. & N. Dec. at 74–75. Today’s ruling casts doubt
on this entire body of caselaw and puts the BIA in the
untenable position of applying materially different law to
52             HENRIQUEZ-RIVAS V. HOLDER

asylum applicants who claim to be victims of gang violence
depending on whether their cases will be appealed to our
circuit or to one of the circuits that have approved the BIA’s
approach, such as the First, Second, Fourth, Fifth, Sixth,
Eighth, Tenth and Eleventh. Today’s opinion will thus force
precisely the kind of inconsistency and arbitrariness in the
agency’s rulings that the majority now purports to correct.

                *             *            *

    This case should never have been taken en banc. The
three-judge panel’s unpublished disposition says all that need
be said in this case. We should’ve left well enough alone.